Citation Nr: 0021554	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-21 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for seizure disorder.

2.  Entitlement to service connection for headache disorder.

3.  Entitlement to service connection for perirectal abscess.

4.  Entitlement to an increased evaluation for non-displaced 
navicular fracture, right (major) wrist, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from August 1977 to July 
1985.  The appellant thereafter reportedly had military 
training as a reservist from July 1985 to November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for seizure 
disorder, headache disorder, and perirectal abscess.  Service 
connection was granted for residuals of a right wrist 
fracture for which a noncompensable rating evaluation was 
assigned.  The record discloses that the appellant filed a 
notice of disagreement with this rating determination in May 
1996.  A statement of the case was forwarded to the appellant 
in September 1998.  The appellant perfected his appeal in 
this matter in September 1998.  An increased rating from 0 
percent to 10 percent was assigned for the right wrist 
fracture in a January 2000 rating action.  The RO continued 
its denial of the appellant's claims for service connection 
in rating actions dated in April 1999, July 1999, and January 
2000.

With respect to the issue for a higher rating evaluation for 
the right wrist disability, the Board notes that the 
appellant is presently rated at 10 percent under Diagnostic 
Code 5215 for this disorder.  This is the highest rating 
evaluation warranted under that code, but not the highest 
rating available under diagnostic codes pertaining to 
disorders of the wrist.   The United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals prior to March 1, 1999 (hereinafter, "the 
Court")), has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to a RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  

Finally, the Board notes that in correspondence, dated in May 
1999, the appellant requested a hearing before a traveling 
Member of the Board.  The RO forwarded a letter to the 
appellant in June 1999 regarding his hearing request, and 
advising him of options available for facilitating a hearing 
in this matter.  It was also noted that at the appellant's 
option, a hearing before a Hearing Officer at the RO might be 
substituted in place of a hearing before the Board.  A 
checksheet was provided to the appellant at that time in 
order that he might indicate his preference in this regard.  
In June 1999, the appellant submitted a signed checksheet, 
along with VA Form 21-4138, Statement In Support Of Claim, in 
which he requested a "non-BVA hearing at the local Regional 
Office in St. Petersburg, [Florida]."  In subsequent 
correspondence, dated in August 1999, the appellant again 
indicated his election of a hearing at the RO in this matter.  
See 38 C.F.R. § 20.705 (1999).  The record discloses that the 
appellant was afforded a personal hearing before a Hearing 
Officer at the RO in December 1999. 


REMAND

Without establishing whether the claims for service 
connection for seizure and headache disorders are well-
grounded at this juncture, the Board notes that the Court of 
Appeals for Veterans' Claims (Court) has held that there is 
some duty to assist a veteran in the completion of his 
application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

As indicated, the appellant had active military service from 
August 1977 to July 1985.  Thereafter, he reportedly had 
periods of military training, either active duty for training 
(ACDUTRA) or inactive duty training (INACDUTRA) from 1985 
until medically discharged in 1995.  His periods of ACDUTRA 
and INACDUTRA have not been verified.  

With respect to the seizure claim, the appellant contends 
that he had a pre-existing seizure disorder which was 
aggravated during training duty as a reservist.  He has 
generally reported that his medical history is significant 
for two incidents of head trauma in 1992, with the onset of 
seizure activity shortly thereafter in 1993.  The medical 
evidence documents two seizures while he was on military duty 
in 1994.  The latter episode, on June 18, 1994, is 
characterized in military records as having occurred during 
ACDUTRA, although this has not been verified.  The Board is 
unable to discern whether the former episode, on February 4, 
1994, occurred during ACDUTRA or INACDUTRA.  The 
characterization of the appellant's service has a bearing on 
the burden of proof in this case, and will determine the 
focus of the Board's inquiry on appellate review.  See, 
Laruan v. West, 11 Vet. App. 80, 84-86 (1998); Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  The Board is also of 
the opinion that records of the appellant's treatment for 
seizures prior to February 1994 are relevant, and should be 
obtained.  

With respect to the perirectal abscess claim, the appellant's 
service medical records show that in 1979, he underwent 
incision and drainage of perirectal abscess.  The separation 
examination in April 1985, was negative for any complaints, 
findings, or diagnosis relative to a perirectal abscess.  A 
July 1996 clinical reports referenced a finding of perirectal 
abscesses.  At that time, he reported a history of draining 
perineal and perirectal fistula since 1979.  His fistulas 
were described as chronic.  It is unclear whether the 
appellant obtained medical treatment for the perianal 
abscess/fistulas during the period between his separation 
from active duty in 1985 and this treatment in 1996.  Records 
of such treatment arguable would well ground the claim, and 
should be obtained, as should all medical records during his 
Reserve or National Guard service.  38 U.S.C.A. § 5103(a).  
In this regard, it is unclear whether medical records from 
his Reserve or National Guard service from 1985 to 1992 or 
1993 have been requested.  According to the appellant's 
statement in June 1998, he served in "I.R.R. 1985 to 1992."  

The appellant has testified that his right wrist disability 
was manifested by symptoms which warrant a greater rating 
evaluation than presently assessed.  He reports symptoms 
including swelling and pain with movement of his hand, 
particularly with downward movement of the hand.  He 
underwent outpatient VA orthopedic evaluation of the wrist in 
December 1999, but the report did not document any ranges of 
motion measured for the right wrist.  He has not been 
afforded VA examination for purposes of evaluating the nature 
and extent of his service-connected right wrist disorder 
since the time of the initial award.  It is the opinion of 
the Board that further VA examination is necessary in order 
to determine whether a higher rating evaluation is warranted.

Controlling case law indicates that where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to develop facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  Following a considered review of the assembled 
evidence of record, the Board finds that facts relevant to 
this aspect of the appellant's claim requires further 
development.  It is, therefore, the opinion of the Board that 
contemporaneous and thorough VA examination would be of 
assistance to the Board so that evaluation of the service-
connected disability will be a fully informed one.  Counts v. 
Brown, 6 Vet. App. 473 (1994); Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Greene v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

In light of these circumstances, this claim is REMANDED to 
the RO for the following actions:

1.  The appellant should be requested to 
identify all health care providers, VA and 
private, who currently treat him for the 
right wrist.  He should also be requested to 
identify all providers of medical treatment 
for seizures/headaches prior to February 
1994.  With any necessary authorization from 
the appellant, the RO should attempt to 
obtain and associate with the claims file any 
medical records identified by the appellant 
which have not been previously secured.

2.  The RO should request that the National 
Personnel Records Center verify all periods 
of military service occurring after July 
1985, noting whether the period(s) are 
ACDUTRA or INACDUTRA and, specifically, 
whether the appellant was on ACDUTRA or 
INACDUTRA on February 4, 1994 and on June 18, 
1994.

3.  The RO should take the necessary steps to 
obtain all medical records pertaining to the 
appellant's Reserve or National Guard service 
from 1985 to 1992 or 1993.  He has indicated 
that he served with "I.R.R.' during this 
time.  If necessary, the RO should request 
further details about this military duty from 
the appellant.

4.  The RO should arrange for VA orthopedic 
examination to determine the nature and 
extent of the appellant's right wrist 
disability.  All indicated studies, including 
x-ray studies and range of motion testing in 
degrees, should be performed.  It is 
imperative that the examiner indicate the 
normal range of motion for the wrist joint.   
The examination should include tests of joint 
movement against varying resistance. The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner should 
also express an opinion concerning whether 
there would be additional limits on 
functional ability during flare-ups (if the 
appellant describes flare-ups), and, if 
feasible, express this in terms of additional 
degrees of limitation of motion during flare-
ups.  If this is not feasible, the examiner 
should so state.  The examiner should also 
provide an opinion concerning the impact of 
the appellant's right wrist disability on his 
ability to work.

The rationale for any opinion expressed 
should be provided.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with his/her 
respective examination of the appellant.

5.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development actions have been accomplished 
prior to readjudcation of the appellant's 
claims.  If the requested actions have not 
been completed, the RO should implement 
corrective procedures.  

With respect to the perirectal abscess claim, 
the RO should determine whether it is well 
grounded, and, if so, should afford the 
appellant VA examination to determine the 
relationship to service.

In addressing the appellant's claim for an 
increased rating, the RO should consider all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities in 38 C.F.R. 
Part 4 and application of 38 C.F.R. § 4.40, 
regarding functional loss due to pain, 38 
C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint, and 38 C.F.R. § 4.59, 
regarding painful motion due to arthritis.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

6.  If the benefits sought on appeal are not 
granted to the appellant's satisfaction, the 
RO should issue a Supplemental Statement of 
the Case and afford the appellant and his 
representative an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, legal or factual, 
as to any disposition.  No action is required of the 
appellant until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




 

